Title: From James Madison to John Nicholson, 11 October 1792
From: Madison, James
To: Nicholson, John


Sir
Octr. 11. 1792
Your favor of the 3d. inst: was duly handed to me by the Bearer. I received at the same time a letter on the same subject from N. York addressed to Col: Monroe & myself. As a joint answer to the latter will be necessary, and must be preceded by a consultation with Col: Monroe from whom I am now separated, and as the answer to yours must correspond with that, it will be some days before a proper one can be given. No time shall be lost in forwarding it by the post after the cause of delay shall have ceased. With great respect I am Sir Your Mo: Obedt. servant
Js. Madison Jr.
